Honorable Alwin E. Paps
County Attorney
Guadalupe County
Seguin, Texas
Dear Sir:             Opinion No. O-3219
                      Re: Whether the subject person is per-
                           manently disabled and exempt from the
                           payment of a poll tax under the stated
                           facts.
We are pleased to comply with your request for the opinion of
this Department upon the question of whether the person described
in your letter is permanently disabled and therefore exempt from
the payment of a poll tax under Articles 2959 and 2960, Revised
Civil Statutes of Texas.
The subject person in described by you as follows:
     "A World War Veteran was adjudged totally and permanently
     disabled, aqcount tuberculosis, and has bsen receiving com-
     pensation therefor in the full amount for many years. He
     owns a farm which he does not personally work butnnintains
     with tenant and hired help. He is able to walk around,
     drives a car for short distances, visits neighboring towns
     and cities, and does nothing strenuous, and must not, accord-
     ing to his attending physicianls orders. A complication to
     his illness is a severe sinus infection, long since chronic.e
Article 2959 rovides that "A poll tax shall be collected from
every person getween the ages of twenty-one and sixty years who
resided in this State on the 1st day of January preceding its
levy, ....persons.....permanently disabled, excepted.f1
Article 2960 provides in part that "Every person who is more than
sixty years old...or is permanently disabled...shall be entitled
to vote without being required to pay a poll tax."
It may be strongly urged that the term "disabled" does not mean
total and complete disability, implying rather the fact of being
crippled, of being deprived of normal and natural capacities.
                      is not synonymous with '%otal" and means,
Certainly l'permanent'f
only, that the disability shall be lasting and fixed.
Honorable Alwin E. Pape, page 2   O-3219


The person you have described is undeniably disabled to a certain
extent, and permanently 30 upon any reasonable hypothesis. But
he is not totally 30.
In such case we are bound by the authorities in Texas which are
summarized as follows in Hugg v0 Duffield, 251, S,W. 298, 303:
     "The court erred in holding that H. C. Smith was a qualified
     voter and that his ballot should be counted for appellant.
     He swore that he had hurt his back and used two sticks to
                                     He was partiallv paralvzed.
     support himself when he walks. --
     The law exempts every person who has lost a hand or foot or
     is permanently disabled. Article 2942. The facts are that
     H. C. Smith is 53 years old and was crippled four Years ago
     bv a fall from a derrick. He was in bed four or five weeks.
     He uses canes in walkin . He has charge of the water pump at
     Lyford, which is propel ed by a gasoline engine; he supervises
     the waterworks system, attends to meter tests, and sometimes
     cleans meters. He goes about in an automobile which he drives
     himself, He starts the car by hand, having no self-starter.
     The car is one familiarly known as a nFord? He gets 35 cents
     an hour for his labor on an average of $25 per month. Under
     the authority of Bigham v. Clubb, 42 Tex. Civ. App. 312, 95
S.W. 675, McCormick v. Jester 53 Tex. Civ. App. 306, 115 S.W.
278, and H,illertv. Schweppe fTex. Civ. App.) 234 S.W. 132,
     we hold that H. C. Smith was not permanentlv disabled in the
     eves of the law. The facts of this case are quite similar to
     those in the last case cited, decided by this court. The vote
     of Smith should not have been counted for appellant." (Em-
     phasis ours)
The facts in this case demonstrate unquestioned disability to a
certain extent, which to such extent was permanent. Notwithstand-
ing which the court holds that such is not permanent disability
within Articles 2953 and 2960. Therefore it follows that our courts
have not adopted the view discussed above that "disabled" in the
statutes before us means crippled, or the loss ofrormal and natural
faculties to a certain degree.
It is therefore the opinion of this Department that the subject
person of your request, who is able to walk, to drive an automo-
bile, and to visit in neighboring towns and cities, is not perma-
nently disabled within the purview of Articles 2959 and 2960 and,
notwithstanding his admitted disability to a great extent, is not
exempt from the payment of a poll tax.
                                       Yours very truly
APPROVED AUG. 4, 1941
GROVER SELLERS                      ATTORNEYGENERAL OF TEXAS
FIRST ASSISTANT                     By Zollie C. Steakley
ATTORNEY GENERAL                                 Assistant